Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant is recommended to amend the phrase.  
Claim 1 is objected to because of the following informalities:  Applicant is recommended to amend the phrases "…in competing for the jackpot" to "…in competing for a jackpot", "the draw code" to "the random draw code". Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 
In the instant application, claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1-11 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 11, 
Prong 1 analysis:
The limitations of “to issue an invitation to at least one social media friend of a contestant to join the contestant in the competition; to create an association between the contestant and the social media friend upon acceptance of the invitation; and to share at least one of the rewards awarded in the competition between the contestant and at least one social media friend associated with the contestant in the competition in accordance with predetermined reward sharing parameters” (claim 1), “issue an invitation to at least one social media friend of a contestant to join the contestant in the game, create an association between the contestant and the social media friend upon acceptance of the invitation; issue a slots game ticket code to a prospective contestant to enable the contestant to play the game; increment the jackpot every time a slots game ticket code is issued to a prospective contestant; permit the contestant to 
Furthermore, dependent claims 2-10 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular 
Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a competition management system configured to host and administer multiple competitions each of which is configured to allow a plurality of contestants to participate in competing for rewards in the competition by means of system client devices operated by the contestants, the system comprising: a host application server including programmable logic means programmed to receive, store and process competition data pertaining to multiple competitions each administered by at least one competition promoter on one or more system client devices operated by the promoter in accordance with predetermined competition rules; a communications interface for the communication of data between the application server and system client devices operated by contestants, each including programmable logic means, a communications interface and a user interface”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in managing a game), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Furthermore, in view of Berkheimer, the recited additional elements are considered as conventional gaming activity. For instance, Herrmann (2010/0062840) teaches a game system configured to allow a plurality of contestants to participate in competing 
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1-11, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and rules in In re Smith.
Therefore, claim(s) 1-11 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (2010/0062840) in view of Constable et al. (2013/0324233).
	Re Claim 1,
	Herrmann discloses a competition management system configured to host and administer multiple competitions each of which is configured to allow a plurality of contestants to participate in competing for rewards in the competition by means of system client devices operated by the contestants, the system comprising: a host application server including programmable logic means programmed to receive, store and process competition data pertaining to multiple competitions each administered by 
	Herrmann further discloses issuing an invitation to the system client device (Fig 7-9, ¶¶0131, 0133) but does not explicitly disclose at least one social media friend of a contestant to join the contestant, creating an association between the contestant and the social media friend upon acceptance of the invitation, and sharing at least one of the rewards awarded in the competition between the contestant and at least one social media friend associated with the contestant in the competition in accordance with predetermined reward sharing parameters.
 	Constable teaches inviting at least one social media friend of a contestant to join the contestant, creating an association between the contestant and the social media friend upon acceptance of the invitation, and sharing at least one of the rewards awarded in the competition between the contestant and at least one social media friend associated with the contestant in the competition in accordance with predetermined reward sharing parameters (Fig 1-2A, 3-4, ¶¶0026, 0028-0029, 0059; the player can invite a friend to play a viral jackpot, wherein the jackpot increases based on the player bet and the amount bet by the friend, i.e., an association is created between the contestant and the friend. Moreover, if the player wins the jackpot, a small percentage of the jackpot is given to the player’s friends in order to share the fortune of the player that won the jackpot, i.e., predetermined reward sharing parameters). Constable further teaches such a configuration enhances gameplay for the player by providing opportunities for social interaction with other players (¶¶0004-0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Constable into the social networking gaming environment of Herrmann in order to provide opportunities for social interaction with other players.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715